Citation Nr: 0736014	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  07-04 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1952 to March 1954.  These matters are before the Board 
of Veterans' Appeals (Board) from a November 2006 rating 
decision by the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Newark, New 
Jersey, RO.  In September 2007 a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the veteran's claims file.  At the hearing 
the undersigned granted a Motion to advance this case on the 
Board's docket based on the veteran's age.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current bilateral hearing loss disability is 
related to his service or to any event therein.

2.  Tinnitus was not manifested in service and is not shown 
to be related to service or to any event therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

A June 2006 letter (prior to the decision on appeal) informed 
the veteran of the evidence and information necessary to 
substantiate the claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  He was also advised to submit 
evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has not identified any pertinent records that are 
outstanding.  He was provided with a VA examination in 
January 2007.  Following the hearing before the undersigned, 
the record was left open for 60 days for the veteran to 
submit additional medical evidence; the abeyance period has 
lapsed, and no such evidence was received.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran has reported exposure during military training to 
machine guns, anti-aircraft guns, and howitzers.  He reported 
episodes of tinnitus during service and gradual onset of 
hearing loss in the 1950s.

The veteran served in the United States Marine Corps with an 
occupational specialty of junior lineman.  The veteran's 
service medical records are silent for complaints or findings 
related to tinnitus or hearing loss.  A March 1954 separation 
examination report notes that the veteran had 15/15 whispered 
voice hearing bilaterally.

VA audiometry in January 2007 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
90
95
105
LEFT
50
50
65
70
70

Speech audiometry revealed that speech recognition was 64 
percent in the right ear and 88 percent in the left ear.  The 
veteran reported occasional occupational noise exposure in 50 
years of postservice employment as a butcher.  The examiner 
reviewed the claims folder and noted that given the "lack of 
evidence of hearing loss/tinnitus in medical records or 
demonstrated following service, and positive occasional 
occupational noise exposure, hearing loss and tinnitus are 
not due to military noise exposure."  

A private audiologist, in an opinion dated in February 2007, 
stated that the veteran had presented with obvious hearing 
loss but no reported tinnitus.  The veteran described 
significant military noise exposure during "gun maneuvers in 
Puerto Rico."  He noted the veteran reported "no postwar 
history of noise exposure."  It was this audiologist's 
opinion that "[i]t is certainly within medical probability 
that his severe hearing impairment was secondary to the noise 
exposure during his Marine Corps stay." 

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of an organic disease of 
the nervous system (to include sensorineural hearing loss) 
may be presumed if such is manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by both private and VA 
examiners.  Given his military service in the U.S. Marine 
Corps, it is also not in dispute that he likely was exposed 
to noise trauma in service.  What he must still show to 
establish service connection for the hearing loss is that it 
is related to the noise trauma in service. 

Significantly, available records do not show or suggest that 
the veteran had a hearing loss disability of either ear in 
service.  The service medical records show normal hearing at 
separation, and the first medical evidence of record of 
hearing loss is dated in 2007, more than 50 years after 
service.  Consequently, service connection for bilateral 
hearing loss on the basis that it became manifest in service, 
and persisted, is not warranted.  As there is no competent 
(medical) evidence of hearing loss in the first postservice 
year, there is no basis for considering (and applying) the 38 
U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

There is conflicting medical opinion evidence regarding a 
nexus between the veteran's current hearing loss disability 
and his service.  The Board finds more probative the January 
2007 VA examiner's opinion, as it reflects a thorough review 
of the record and specifically comments on the inservice 
hearing tests, the veteran's postservice employment history, 
and the long period of time after separation from service 
during which no medical evidence of hearing loss was shown.  
In contrast, the February 2007 private audiologist's 
statement that it is "within medical probability" that the 
veteran's hearing impairment is secondary to his inservice 
noise exposure does not reflect review of the inservice 
findings and is based on the veteran's reported history of 
"no postwar history of noise exposure" which is contrary to 
the history related to the VA examiner.  Nor does the 
February 2007 letter comment on the length of time between 
the veteran's service and the 2007 initial hearing loss 
diagnosis.  Notably, a lengthy period of time between service 
and the first postservice clinical notation of complaints or 
symptoms associated with the disability at issue is of itself 
a factor for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  Thus, the January 
2007 VA examiner's opinion is entitled to greater probative 
weight as it is based a greater familiarity with the complete 
record, and provides a more detailed explanation of the 
underlying rationale.

The veteran's own statements relating his hearing loss 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Hence, the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss and it must 
be denied.

Regarding tinnitus, there is no evidence that such disability 
was manifested in service.  Service medical records are 
completely silent for tinnitus complaints or diagnosis.  
Tinnitus was not diagnosed until the January 2007 VA 
examination.  Hence, service connection for tinnitus on the 
basis that it became manifest in service, and persisted, is 
not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the January 2007 VA audiologist's opinion to the effect that 
it is unrelated service.  There is no competent evidence to 
the contrary.  Furthermore, the fact that the disability was 
not manifested until many years after service is, of itself, 
a factor against a finding that it is service connected.  
Since he is a layperson, the veteran's own belief that his 
tinnitus is related to service is not competent evidence.  
See Espiritu, supra.  As a preponderance of the evidence is 
against the claim seeking service connection for tinnitus, it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


